In a proceeding to validate petitions designating appellants as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 42d Election District of the 9th Assembly District, Nassau County, the appeal is from an order of the Supreme Court, Nassau County, entered June 4, 1969, which denied the application and dismissed the petition in this proceeding. Order affirmed, without costs. No opinion. Appellants are granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.